DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-5, 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rothschild et al. (US 2012/0201356 A1; pub. Aug. 9, 2012).
Regarding claim 1, Rothschild et al. disclose: a radiation backscatter detector assembly (fig,1) comprising: a source array comprising source components for irradiating a shared sample location, at least two source components of the array generating radiation in different respective source energy bands (para. [0040]); and a detector array (fig.1 items 122a – 122c) comprising detector elements for detecting backscattered radiation detection events from different respective spatial portions of the shared sample (para. [0041]), the detector elements each generating a pulse output in response to each radiation detection event it detected by the respective detector element, the pulse output for output to an energy meter for measuring the energies of the pulse outputs by different respective detector elements (para. [0040], [0041]).
Regarding claim 2, Rothschild et al. disclose: different respective spatial portions of the shared sample location overlap (fig.1).
Regarding claim 3, Rothschild et al. disclose: a collator for sorting pulse outputs according to their measured energy, the outputs being generated by at least two different detector elements (para. [0052]-[0053]).
Regarding claim 4, Rothschild et al. disclose: a processor configured to provide an energy meter by processing the pulse outputs to give a ratio of the total energies between the detector energy bands for each detector element (para. [0052]-[0053]).
Regarding claim 5, Rothschild et al. disclose: a counter for counting sorted pulse outputs having a measured energy in each of at least two different detector energy bands (para. [0052]-[0053]).
Regarding claim 11, Rothschild et al. disclose: the source components are mounted in relation to the detector elements so as to give a predictable irradiation pattern over the shared sample location (fig.1, para. [0040]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Rothschild et al. (US 2012/0201356 A1; pub. Aug. 9, 2012) in view of Arodzero et al. (US 2017/0336526 A1; pub. Nov. 23, 2017).
Regarding claim 6, Rothschild et al. are silent about: the detector array comprises a tiled distribution of detector elements, each tile representing a detector element and producing a pulse output in response to each radiation detection event it detects.
In a similar field of endeavor, Arodzero et al. disclose: the detector array comprises a tiled distribution of detector elements, each tile representing a detector element and producing a pulse output in (para. [0117]-[0118]) motivated by the benefits for higher signal to noise ratio (Arodzero et al. para. [0118]).
In light of the benefits for higher signal ratio as taught by Arodzero et al., it would have been obvious to one of ordinary skill in the art before the effective filing date to use the detectors of Arodzero et al. in the apparatus of Rothschild et al.
Regarding claim 7, Arodzero et al. disclose: the tiles each comprise a group of devices generating between them a common output (para. [0117]-[0118]) motivated by the benefits for higher signal to noise ratio (Arodzero et al. para. [0118]).
Regarding claim 8, Rothschild et al. are silent about: the detector elements each comprise scintillation material and a silicon photomultiplier.
In a similar field of endeavor, Arodzero et al. disclose: the detector elements each comprise scintillation material and a silicon photomultiplier (para. [0060]) motivated by the benefits for detecting weak signals.
In light of the benefits for detecting weak signals, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the detectors of Arodzero et al. in the apparatus of Rothschild et al.

Claims 9-10, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rothschild et al. (US 2012/0201356 A1; pub. Aug. 9, 2012) in view of Wilds et al. (US 2019/0010611 A1; pub. Jan. 10, 2019).
Regarding claim 9, Rothschild et al. are silent about: the source components comprise at least two different radioisotopes that generate radiation at different respective spectral emission lines, thus generating radiation in the different respective source energy bands.
In a similar field of endeavor, Wilds et al. disclose: the source components comprise at least two different radioisotopes that generate radiation at different respective spectral emission lines, thus (para. [0031], [0034]) motivated by the benefits for identifying nuclear materials (Wilds et al. para. [0034]).
In light of the benefits for identifying nuclear materials as taught by Wilds et al., it would have been obvious to one of ordinary skill in the art before the effective filing date to use the sources of Wilds et al. in the apparatus of Rothschild et al.
Regarding claim 10, Wilds et al. disclose: the sources are selected from the group Americium-241 (Am241), Barium-133 (Bal33), and Europium-152 (Eu152) (para. [0031], [0034]) motivated by the benefits for identifying nuclear materials (Wilds et al. para. [0034]).
Regarding claim 15, Rothschild et al. are silent about: a neutron source for supplying neutrons to the shared sample location.
In a similar field of endeavor, Wilds et al. disclose: a neutron source for supplying neutrons to the shared sample location (para. [0004]- [0005]) motivated by the benefits for identifying nuclear materials (Wilds et al. para. [0034]).
In light of the benefits for identifying nuclear materials as taught by Wilds et al., it would have been obvious to one of ordinary skill in the art before the effective filing date to use the sources of Wilds et al. in the apparatus of Rothschild et al.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Paolini et al. (US 3,790,785 A1; pub. Feb. 5, 1974) in view of Dehaan et al. (US 5,068,883; pub. Nov. 26, 1991).
Regarding claim 17, Paolini et al. are silent about: the first gamma source and the second gamma source are included in a plurality of sources provided with each tile, the plurality comprising one or more Barium-133 (Bal133) sources and one or more Americium-241 (Am241) sources.
In a similar field of endeavor, Dehaan et al. disclose: the first gamma source and the second gamma source are included in a plurality of sources provided with each tile, the plurality comprising one or more Barium-133 (Bal133) sources and one or more Americium-241 (Am241) sources (col.2 L39-47) motivated by the benefits for contraband detection (Dehaan et al.
In light of the benefits for contraband detection as taught by Dehaan et al., it would have been obvious to one of ordinary skill in the art before the effective filing date to use the sources of Dehaan et al. in the apparatus of Paolini et al.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Paolini et al. (US 3,790,785 A1; pub. Feb. 5, 1974).
Regarding claim 16, Paolini et al. disclose in a first embodiment: a radiation detector (fig.11 item 63), comprising an array of photomultiplier detectors in a tiled formation (fig.11 item 64), each tile being contiguous with a number of other tiles. In the first embodiment Paolini et al. are silent about: each tile is provided with at least a first gamma source and a second gamma source, the first gamma source generating radiation in first energy band and the second gamma source generating radiation in second energy band different from the first energy band, and wherein each tile and is configured with a plurality of the photomultiplier detectors of the array.
In a further embodiment, Paolini et al. disclose: each tile is provided with at least a first gamma source and a second gamma source (col.10 L9-24), the first gamma source generating radiation in first energy band and the second gamma source generating radiation in second energy band different from the first energy band (col.10 L9-24), and wherein each tile and is configured with a plurality of the photomultiplier detectors of the array motivated by the benefits for inspection of suspicious objects (Paolini et al. col.10 L47-53).
In light of the benefits for inspection of suspicious objects as taught by Paolini et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the two embodiments of Paolini et al.
Regarding claim 19, Paolini et al. disclose: an array of photomultiplier detectors in a tiled formation, each tile being contiguous with a number of other tiles, wherein each tile is provided with at least a first gamma source and a second gamma source, the first gamma source generating radiation in first energy band and the second gamma source generating radiation in second energy band different from the first energy band, and wherein each tile and is configured with a plurality of the photomultiplier detectors of the array, the photomultiplier detectors generating pulse outputs in response to radiation detection events (the claim is rejected on the same basis as claim 16).





Allowable Subject Matter
Claims 12-14, 18, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 12, the prior arts fail to teach, disclose, suggest or make obvious: the source components are distributed in a repetitive pattern with respect to the detector elements and mounted such that the available area of the detector elements that is shaded by the components with respect to the backscattered radiation of the detection events is not more than half.
Regarding claim 13, the prior arts fail to teach, disclose, suggest or make obvious: the source components are mounted to be substantially evenly distributed with respect to the detecting surface of the detector assembly and such that the rate at which gamma flux falls with distance r from the source emitting plane is less than 1.
Regarding claim 14, the prior arts fail to teach, disclose, suggest or make obvious: the source components are mounted such that the rate at which gamma flux falls with distance r from the source emitting plane is approximately a factor two with every 15.5mm increase in range.
Regarding claim 18, the prior arts fail to teach, disclose, suggest or make obvious: some of the plurality of sources are placed along the edge of each tile, and those sources placed along an edge are shared between contiguous tiles.
Regarding claim 20, the prior arts fail to teach, disclose, suggest or make obvious: some of the Bal33 sources but not all are placed along the edge of each tile, and some of the Am241 sources but not all are placed along the edge of each tile, and the Bal33 and Am241 sources placed along an edge are shared between contiguous tiles.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached Mon-Fri. 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884